

117 HR 1803 IH: Youth Mental Health and Suicide Prevention Act of 2021
U.S. House of Representatives
2021-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1803IN THE HOUSE OF REPRESENTATIVESMarch 11, 2021Mr. Cárdenas (for himself and Mrs. Trahan) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo authorize the Secretary of Health and Human Services to establish a grant program to promote comprehensive mental health and suicide prevention efforts in high schools, and for other purposes.1.Short titleThis Act may be cited as the Youth Mental Health and Suicide Prevention Act of 2021.2.Coordinated promotion of high school comprehensive mental health and suicide prevention plans(a)In generalThe Secretary, acting through the Director of the Center for Mental Health Services of the Substance Abuse and Mental Health Services Administration, may carry out a program to award grants, on a competitive basis, to eligible entities to enhance services for high school students with mental health and behavioral health issues that can lead to school failure, including depression, substance abuse, and suicide attempts.(b)ApplicationTo be eligible for a grant under this section, an eligible entity shall submit to the Secretary an application in such form, at such time, and containing such information as the Secretary determines appropriate, including, at a minimum—(1)a description of identified mental health and behavioral health needs of high school students served by such eligible entity;(2)a description of existing Federal, State, local, private, and institutional resources available to address the needs described in paragraph (1);(3)a description of the outreach strategies of such eligible entity to promote access to services, including a proposed plan for mental health equity and assisting students most in need of mental health services;(4)a description of how such eligible entity will involve, as appropriate, students and peer representatives in the planning, implementation, and evaluation processes;(5)a description of how such eligible entity will support other students and the school community if a student dies by suicide; (6)a plan to—(A)implement the activities described in subsection (c); and(B)evaluate the outcomes of such activities; and(7)an assurance that such eligible entity will submit to the Secretary, for each fiscal year in which grant funds are used, a report with respect to—(A)the activities carried out under subsection (c); and(B)the outcomes of such activities.(c)Grant usesA grant awarded under this section may only be used, with respect to high school students served by an eligible entity, for—(1)evaluating existing program activities and prevention strategies;(2)educational seminars;(3)educational awareness campaign materials for students, families of students, and school staff to increase the awareness of potential mental and behavioral health issues of students;(4)peer-to-peer program support;(5)programs that assist schools in adopting a public health approach to mental health; (6)social media applications used for mental and behavioral health purposes, such as suicide risk and mental health screenings;(7)providing mental health services for students through telehealth;(8)training programs for students and high school teachers, school leaders, and other school personnel to learn to respond effectively to students with mental health and behavioral health issues that can lead to school failure, including depression, anxiety, substance abuse, and suicide attempts; and(9)the creation of an infrastructure to facilitate communication between high schools served by a local educational agency or State educational agency that does not have mental health services, including health care providers who can treat mental health and behavioral health issues.(d)Matching requirement(1)In generalAn eligible entity receiving a grant under this section shall provide non-Federal matching funds (including funds from donations from public or private entities) equal to the amount of the grant.(2)Determination of amount contributed(A)In-kind supportNon-Federal matching funds described in paragraph (1) may include cash or in-kind support.(B)Federal supportAmounts provided by the Federal Government, or services assisted or subsidized to any significant extent by the Federal Government may not be included when determining the amount of non-Federal matching funds provided.(3)WaiverThe Secretary may waive the matching funds requirement of paragraph (1) with respect to a grant made to an eligible entity under this section if the Secretary determines that such eligible entity has demonstrated extraordinary need for such a waiver.(e)Study and report(1)StudyFor each fiscal year during which grants are awarded under this section, the Secretary shall conduct a study on the results of the grant program.(2)ReportFor each study conducted under paragraph (1), the Secretary shall submit to Congress a report on the results of such study, including—(A)an evaluation of the outcomes of the grant program, including a summary of activities carried out by eligible entities and the results of such activities; and(B)recommendations with respect to improving access to mental health and behavioral heath services at high schools, including efforts to reduce the occurrence of suicide and substance abuse.(f)DefinitionsIn this section:(1)Eligible entityThe term eligible entity means a local educational agency or State educational agency that serves at least one secondary school.(2)ESEA termsThe terms high school, local educational agency, secondary school, and State educational agency have the meanings given such terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(3)SecretaryThe term Secretary means the Secretary of Health and Human Services, in consultation with the Secretary of Education and the heads of other appropriate agencies.